SUBSIDIARIES OF REGISTRANT EXHIBIT 21.1 Name of Subsidiary Jurisdiction of Incorporation/Organization Nevada Land and Resource Holdings, Inc. Nevada Nevada Land and Resource Company, LLC Nevada Vidler Water Company, Inc. Nevada Fish Springs Ranch, LLC Nevada Citation Insurance Company California PICO Investment Corporation Ohio Physicians Insurance Company of Ohio Ohio PICO European Holdings, LLC Delaware Torrey Pines Holdings (Netherlands) B.V. Holland Global Equity AG Switzerland PICO Deferred Holdings, LLC Delaware UCP, LLC Delaware
